Citation Nr: 9921603	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-31 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for thrombophlebitis. 

2.  Entitlement to service connection for residuals of a jaw 
fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to July 1951.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA), Los Angeles, California, 
Regional Office (RO), which determined that new and material 
evidence had not been received to reopen the veteran's claim for 
entitlement to service connection for thrombophlebitis as 
secondary to frostbite and denied service connection for 
residuals of a fracture of the jaw.  In a June 1996 decision, the 
Board determined that the veteran had submitted new and material 
evidence and the claim for entitlement to service connection for 
thrombophlebitis as secondary to frostbite was reopened.  The 
issues of entitlement to service connection for thrombophlebitis 
and residuals of a jaw fracture were remanded for additional 
development.  

The claim for entitlement to service connection for residuals of 
a fracture of the jaw is addressed in the remand portion of this 
decision. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the RO.

2.  The preponderance of the competent and probative evidence 
shows that the veteran's thrombophlebitis first manifested in 
1971, was not incurred in service, and is not medically related 
to the veteran's period of service.



CONCLUSION OF LAW

Thrombophlebitis was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5107(a) (West 1991); 38 C.F.R. §§ 
3.303, 3.304(f) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim for entitlement to 
service connection for thrombophlebitis is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  The veteran has presented 
a claim which is not inherently implausible.  This matter was 
remanded to the RO in June 1996.  The Board is satisfied that all 
facts have been properly developed.  The veteran was afforded VA 
examinations in August 1997 and February 1998.  The RO had 
contacted the veteran in August 1996 and requested the address of 
Dr. Haynes and the name and address of the private hospital where 
the veteran had been hospitalized in 1970 or 1971, as directed by 
the June 1996 remand.  The veteran did not respond to this 
request.  The duty to assist is not always a one-way street.  A 
claimant must do more than passively wait for assistance when he 
has information essential to his claim in order to trigger the 
duty to assist.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Board finds that the RO made a diligent effort to obtain the 
veteran's treatment records.  The Board also notes that the 
treatment records that the veteran referred to in the December 
1997 statement are already associated with the claims folder.  No 
further assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.326 (1998). 

Pertinent Criteria

In order to establish service connection for a claimed disability 
the facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military service 
or, if pre-existing active service, was aggravated therein.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

Service connection may also be granted for a disability initially 
diagnosed after service when shown to be related to service.  38 
C.F.R. § 3.303(d) (1998).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (1998).

In any case where a veteran was engaged in combat with the enemy 
during a period of war, the VA shall accept as sufficient proof 
of service-connection of any disease or injury alleged to have 
been incurred in or aggravated by said service such satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 
1991).  The Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) (Court) has not held that invocation 
of § 1154(b) automatically results in an award of service 
connection.  That is, a claimant is not absolved from submitting 
a well-grounded claim for service connection.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996). 

The VA must determine whether evidence supports the veteran's 
claim or is in relative equipoise, with the appellant prevailing 
in either event, or whether a fair preponderance of the evidence 
is against the claim, in which case the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Factual Background

The veteran's DD 214 indicates that he was awarded the Korean 
Service Medal.  

A February 1951 service medical record reveals that the veteran 
was under combat conditions from November 27, 1950 to December 
10, 1950, and was exposed to extreme cold.  It was noted that 
frostbite of the toes and fingers was unavoidable but not severe 
enough for evacuation.  The veteran was treated as an ambulatory 
patient with rest, massage, and personal hygiene.  It was noted 
that permanent physical changes could not be documented at that 
time.  

The July 1951 separation examination report reveals that 
examination of the extremities and feet were normal.  There were 
no significant abnormalities.  No defects were noted. 

VA hospitalization records, dated from September 1976 to October 
1976, reflect diagnoses of status post thrombophlebitis of both 
legs and unresolved indurated swelling of the right leg, etiology 
unknown.  It was noted that the veteran was admitted with pain, 
swelling, and redness of the right lower calf area for three or 
four weeks.  There was no history of trauma or obvious history of 
any precipitating factors.  It was noted that the veteran had a 
past history of thrombophlebitis since 1971 following surgery on 
the abdomen.  The veteran had been on Coumadin since then.  

A March 1977 VA examination report reveals that the veteran had 
abdominal surgery in 1971.  Two weeks postoperatively, he 
developed thrombophlebitis of both legs.  He was hospitalized for 
21 days and was on Coumadin for 7 to 8 months.  It was noted that 
he was doing well until he bruised his right leg in a car 
accident in February 1976 and he developed right leg 
thrombophlebitis.  He was again put on Coumadin.  It was noted 
that the veteran had a history of frostbite of the feet and hands 
in 1951, with residual numbness of the fingers and toes.  His 
feet were cold to the touch. The diagnosis, in pertinent part, 
was status post thrombophlebitis of both legs and indurated 
swelling of the right leg, etiology unknown.  	

VA treatment records, dated in 1979, reflect treatment of chronic 
phlebitis and venous insufficiency. 

In an August 1979 examination report, Dr. M.A. stated that the 
veteran underwent a peripheral vascular evaluation.  He indicated 
that the veteran reported that in 1971, following a 
hospitalization for exploratory laparotomy for ileitis, he 
developed a swollen tender right leg which led to a 
hospitalization.  He was anti-coagulated with Coumadin and he 
remained on Coumadin for several months thereafter.  Dr. M.A. 
stated that the veteran had been symptomatic since that time and 
in 1976, he was placed on Coumadin and he remained on Coumadin at 
the present time.  It was noted that the veteran had a past 
history which includes frostbite while serving in Korea in the 
winter of 1950 to 1951, which involved both hands and feet.  The 
veteran subsequently had sweating with a feeling of cold in the 
feet which persisted even to the present.  Dr. M.A. stated that 
the veteran had a history and findings of chronic recurring 
episodes of thrombophlebitis and sequelae of chronic venous 
insufficiency in the right leg.   

A November 1979 VA examination report reveals that the veteran 
had a history of thrombophlebitis in 1971 and 1976, and has been 
on Coumadin for the past three years.  The diagnosis, in 
pertinent part, was history of thrombophlebitis, on anticoagulant 
therapy.   

An April 1982 examination report by Dr. J.B. reveals that the 
veteran had a history of chronic thrombophlebitis of both lower 
extremities, more severe on the right, since 1971.  The 
impression was chronic venous insufficiency of both lower 
extremities, worse on the right side and rule out possible acute 
thrombophlebitis on the right side. 

In an April 1983 statement, Dr. H.S. stated that he treated the 
veteran for approximately five years while he worked at the Long 
Beach, California, VA Medical Center.  He stated that the veteran 
had a documented history of deep venous thrombophlebitis; he had 
been on longstanding Warfarin therapy, but was not longer on such 
therapy.  Dr. H.S. indicated that during the past five years, the 
veteran had chronic swelling of the right lower extremity, 
chronic stasis dermatitis, and superficial ulcers. 

In a December 1983 statement, the veteran stated that he served 
with the 1st Marine Division in Korea in the Chosin Reservoir.  
He stated that he was in a climate of 40 degrees below zero and 
he suffered from frostbite of the feet.  

At a hearing before the RO in August 1984, the veteran stated, in 
essence, that the whole 1st Division had frostbite in service.  
Hearing Transcript, dated August 30, 1984, hereinafter Tr., 1.  
He had trouble with his feet and hands since he had frostbite in 
service.  Tr. 1. 

VA hospitalization records, dated in July 1991, reflect a 
diagnosis of deep venous thrombosis of the right leg.  It was 
noted that the veteran had a long history of deep venous 
thrombosis and chronic venous insufficiency.  The veteran 
reported that he had experienced severe frostbite of the fingers 
and feet in the Korean War.  He had leg pain, swelling, and 
cramps, and episodes of deep venous thrombosis since that time. 

VA treatment records, dated in 1991 and 1992, reflect treatment 
of deep vein thrombosis.  

An April 1995 VA treatment record reveals that the veteran 
reported having a history of frostbite in the lower and upper 
extremities in Korea.  He also reported having a history of 
recurrent deep venous thrombosis since the 1970's.  It was 
further noted that the veteran had chronic venous insufficiency 
with venous stasis since the 1950's.  The assessment, in 
pertinent part, was history of recurrent deep venous thrombosis, 
on Coumadin.  

VA treatment records, dated from April 1995 to August 1997, 
reveal that the veteran was treated for recurrent, chronic deep 
venous thrombosis with chronic venous insufficiency since 1970.  
The veteran was on Coumadin since 1970.  

At a hearing before the RO in May 1995, the veteran stated that 
he was told he had frostbite after he was pulled out of North 
Korea.  Hearing Transcript, hereinafter Tr., 7.  He indicated 
that after service in the early fifties, he saw doctors for 
swelling in the legs and pain in his feet and legs.  Tr. 8.  He 
was first hospitalized for a clotting problem in 1971.  Tr. 8 and 
9.  Thrombophlebitis was diagnosed in 1971.  Tr. 9.   The 
veterans submitted an excerpt from the Chosin Few magazine.   

In a May 1995 VA podiatry treatment record, a physician indicated 
that the veteran was seen in the podiatry clinic for chronic feet 
ulcers.  The physician indicated that the veteran had frostbite 
in 1951 and the ulcers could be caused by his frostbite damage to 
his vessels and nerves.  

At a hearing before the Board in March 1996, the veteran stated 
that he served in North Korea at the Chosin Reservoir from 
October to December 1950.  Hearing Transcript, hereinafter Tr., 
4.  He stated that it was 40 degrees below zero and the wind 
chill factor made it 116 degrees below zero.  Tr. 4.  He 
developed frostbite to the toes, hands, and fingers.  Tr. 4.  His 
feet became swollen and his toes became blackish.  Tr. 5.  He did 
not remember getting treatment for his feet.  Tr. 5.  He returned 
to Camp Pendelton in April 1951, and he continued to experience 
problems with his feet.  Tr. 6.  He developed blisters under the 
skin.  Tr. 6.  The veteran was hospitalized for phlebitis in 1970 
or 1971.  Tr. 6.  He asserts that in 1977, a VA doctor at the VA 
hospital in Long Beach, California Beach told him, that his 
thrombophlebitis came from the frostbite.  Tr. 8.  The veteran 
indicated that a year after service, he noticed that he had 
swelling of the legs and ankles, and a doctor told him it was 
because he was on his feet eight hours a day.  Tr. 9.  The 
veteran stated that he was the forward observer in the infantry 
in Korea and he was out in the cold all the time.  Tr. 13.  

In March 1996, at the hearing before the Board, the veteran 
submitted the following articles in support of his claim: 
Applying for Veteran's Affairs compensation for frostbite and 
Delayed Disease & Ill-Health, in support of his claim.  In 
Delayed Disease and Ill-Health, it is noted that "Qualitatively, 
the symptoms and findings following the acute stage of frostbite 
do not differ from those associated with immersion foot or trench 
foot."  This article further states "In severe cold damages 
such as trench foot and immersion foot, there may occur 
considerable degenerative and inflammatory changes in all layers 
of the vessel with thrombus formation, and gangrene may follow."

An August 1997 VA examination report reveals that the veteran had 
a history of deep venous thrombosis; he currently took 5 
milligrams of Coumadin a day.  The veteran complained of swelling 
in the calves down to the ankles and severe pain.  Examination 
revealed that the legs were swollen bilaterally with 2+ edema.  
The right lower extremity had dark discolored skin.  There were 
very few varicose veins, bilaterally, around the ankles.  The 
temperature of the skin was cool and clammy.  Cardiac involvement 
was not found and no paresthesia was detected.  The diagnosis was 
venous stasis ulcers versus peripheral vascular disease.  The 
examiner could not exclude a protein S or C or antithrombin 3 
deficiency versus other clotting disorders.  The examiner 
recommended further evaluation to determine if the leg pain was 
claudication versus ulcer pain.  

A February 1998 VA examination report reveals that the veteran 
reported that he had suffered frostbite of all four extremities 
in service.  He indicated that he had a small amount of trouble 
with swelling of the legs after that, but he did not have a 
significant amount of swelling like he did now, until he had an 
operation for ileitis in 1970.  The examiner noted that the 
veteran apparently had a partial small bowel resection with 
anastomosis and post operatively, he developed swelling in both 
lower extremities.  The examiner indicated that although the 
veteran did not know his history explicitly, it sounded as if he 
developed bilateral lower extremity deep venous thrombosis.  At 
that time, he was placed on Coumadin therapy.  He has suffered 
recurrent deep venous thrombosis and has been on Coumadin therapy 
since 1970.  

Upon examination, there was swelling of the bilateral lower 
extremities.  Currently, he did not have venous stasis ulcers.  
The examiner noted that the veteran had classic stigmata of 
bilateral lower extremity venous insufficiency.  Specifically, he 
had varicosities of the superficial veins in both lower 
extremities.  In addition, the veteran had classic skin changes 
of venous insufficiency including brown pigmentation of the skin 
over the bilateral malleolar areas.  The veteran also had an area 
where there was previously a venous stasis ulcer over the right 
medial malleolus that was now healed.  Taken together, these were 
classic findings for a patient who had venous insufficiency of 
both lower extremities, right worse than left.  There were 
findings that would be expected after having deep venous 
thrombosis after his operation in 1970.  The skin appearance was 
a brown discoloration of the skin typical of venous insufficiency 
around the bilateral malleolus.  In addition, the veteran had an 
area of a healed previous venous stasis ulcer over the right 
medial malleolus.  These were findings of classic chronic venous 
insufficiency.  

The diagnosis was venous insufficiency secondary to the deep 
venous thrombosis after abdominal operation for ileitis in 1970.  
The veteran appeared to have developed the classic stigmata of 
venous insufficiency after suffering deep venous thrombosis after 
his operation.  The examiner stated that there was no good 
objective evidence that the venous insufficiency was secondary to 
the thermal injury suffered in 1950's.  This was based on the 
fact that the findings of swelling and classic stigmata of the 
venous insufficiency occurred after the veteran had an operation, 
after which it is very common to develop deep venous thrombosis 
and subsequent venous insufficiency.  The examiner concluded that 
the veteran had thrombophlebitis secondary to deep venous 
thrombosis which was secondary to an operation that the veteran 
had in 1970, and that it was not connected to his thermal injury 
which he suffered in the military.  The veteran was seen and 
examined by Dr. L. S. who participated in and concurred with this 
finding.  

Analysis

Service Connection for Thrombophlebitis

The veteran asserts that his thrombophlebitis was caused by 
frostbite that he sustained in service in 1950.  The Board notes 
that the veteran's service medical records indicate that he was 
under combat conditions from November 27, 1950 to December 10, 
1950, was exposed to extreme cold, and sustained frostbite of the 
toes and fingers.  At the hearing before the Board in March 1996, 
the veteran stated that he served in North Korea at the Chosin 
Reservoir from October to December 1950.  Tr. 4.  He stated that 
it was 40 degrees below zero and the wind chill factor made it 
116 degrees below zero.  Tr. 4.  He developed frostbite to the 
toes, hands, and fingers.  Tr. 4.  His feet became swollen and 
his toes became blackish.  Tr. 5.  

The Board concedes that the veteran engaged in combat with the 
enemy during a period of war and that he sustained frostbite in 
service under combat conditions.  Under 38 U.S.C.A. § 1154(b), a 
veteran, who engaged in combat, may use satisfactory lay evidence 
to show that an injury or disease happened in service, but not to 
show a current diagnosis or a nexus between a current condition 
and service.  See Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  
Generally, section 1154(b) is applied to a combat veteran's 
advantage were there are no service medical records because the 
records were lost or destroyed.  The service medical records 
reflect that the veteran was treated for cold injury and it would 
have been consistent with his service for him to have experienced 
swelling and discoloration of the extremities.  However, there 
were no findings of thrombophlebitis in the service medical 
folder and the veteran did not have the medical expertise in 
service to have diagnosed thrombophlebitis. 

After review of the evidence of record, the Board finds that the 
preponderance of the medical evidence of record shows that the 
veteran's thrombophlebitis was not incurred in service, was not 
aggravated in service, and is not related to the frostbite the 
veteran sustained in service or to his period of service.  The 
competent and probative evidence of record establishes that the 
current diagnosis of thrombophlebitis was due to an operation for 
ileitis in 1971. 

The Board points out that the VA examiner who performed the 
February 1998 VA examination concluded that there was no good 
objective evidence that the veterans' venous insufficiency was 
secondary to the thermal injury suffered in 1950's.  The examiner 
indicated that the diagnosis was venous insufficiency secondary 
to the deep venous thrombosis after abdominal operation for 
ileitis in 1970.  It was noted that the veteran appeared to have 
developed the classic stigmata of venous insufficiency after 
suffering deep venous thrombosis after his operation.  The 
examiner pointed out that the findings of swelling and classic 
stigmata of the venous insufficiency occurred after the veteran 
had an operation, when it is very common to develop deep venous 
thrombosis and subsequent venous insufficiency.  It was concluded 
that the veteran had thrombophlebitis secondary to deep venous 
thrombosis which was secondary to an operation that the veteran 
had in 1970, and that it was not connected to his thermal injury 
which he suffered in the military.  The examiner noted that the 
veteran was seen and examined by Dr. L. S. who participated in 
and concurred with this finding.  

The Board finds the February 1998 VA medical opinion to be highly 
probative.  See Owens v. Brown, 7 Vet. App. 429 (1995).  The 
medical opinion was rendered by an expert who was able to conduct 
a longitudinal review the veteran's claims folder.  The VA 
examiner cited to the reasons and bases that he relied upon in 
formulating the conclusions.  Furthermore, the evidence of record 
supports these conclusions.  

Review of the record reveals that the VA treatment and 
hospitalization records consistently reflect that the onset of 
the thrombophlebitis was in 1971, after the veteran had an 
operation for ileitis.  The VA treatment records and 
hospitalization records do not medically relate the 
thrombophlebitis to the frostbite in service, although some of 
the records note that the veteran had a history of frostbite in 
the 1950's. 

A March 1977 VA examination report indicates that the veteran 
reported having a history of frostbite in service.  However, the 
residuals of frostbite were noted to be residual numbness of the 
fingers and toes.  An August 1979 examination report indicates 
that the veteran had sweating with a feeling of cold in the feet 
which persisted since sustaining frostbite in service.  These 
examination reports did not medically relate the diagnosis of 
thrombophlebitis to the frostbite sustained in service.  

The Board notes that in a May 1995 podiatry treatment record, a 
physician indicated that the veteran had frostbite in 1951 and 
the veteran's ulcers on his feet "could" be caused by the 
frostbite damage to the vessels.  The Board finds that this 
opinion is too speculative to provide the degree of medical 
certainty required to establish service connection.  See Bloom v. 
West, 12 Vet. App. 185 (1999).  The physician did not provide 
supporting clinical data or other rationale for this conclusion.  
It is unclear whether the physician reviewed the veteran's claims 
folder.  Thus, the Board finds that this medical opinion has 
limited probative value.  

The Board notes that the veteran submitted articles, including 
Delayed Disease & Ill-Health, in support of his claim.  In this 
article, it is noted that "Qualitatively, the symptoms and 
findings following the acute stage of frostbite do not differ 
from those associated with immersion foot or trench foot."  This 
article further states "In severe cold damages such as trench 
foot and immersion foot, there may occur considerable 
degenerative and inflammatory changes in all layers of the vessel 
with thrombus formation, and gangrene may follow."  The Board 
finds that the articles and excerpts are not sufficient evidence 
to establish service connection for thrombophlebitis.  Although 
the articles indicate that there is a possibility that 
circulatory disturbances may result from frostbite, the articles 
do not address the veteran's specific factual situation.  
Furthermore, as noted above, there is probative medical evidence 
of record which indicates that the veteran's thrombophlebitis was 
not the result of the frostbite, but was due to deep venous 
thrombosis secondary to an operation in 1971.  

Review of the record reveals that in various statements and at 
the hearings before the RO and the Board, the veteran asserted 
that the thrombophlebitis was due to the frostbite that he has 
sustained in service.  Although the veteran and other lay persons 
are competent to provide an account of the veteran's symptoms, 
"the capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that requires 
medical knowledge."  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran himself does not possess the technical or 
specialized knowledge to provide a probative conclusion with 
respect to the issue of whether his thrombophlebitis is due to 
the frostbite he sustained in service or is medially related to 
service.  

After carefully weighing and considering the evidence of record, 
the Board concludes that the probative and persuasive evidence of 
record shows that no etiologic relationship exists between the 
frostbite the veteran sustained in service in 1950 and his 
current thrombophlebitis.  The probative and persuasive evidence 
of record demonstrates that there is no nexus between the 
thrombophlebitis and the veteran's period of service.  It is for 
this reason that the Board concludes that the veteran's currently 
diagnosed thrombophlebitis is not etiologically related to the 
veteran's period of service.  Therefore, the veteran's claim is 
denied. 

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim for 
entitlement to service connection for thrombophlebitis.  38 
U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for thrombophlebitis is denied.  

REMAND

The record reflects that action ordered in the June 1996 Board 
remand has not been accomplished.  The June 1996 remand 
instructed the RO to afford the veteran a VA examination to 
determine the nature and etiology of any current residuals of a 
fracture of the jaw.  The RO was directed to schedule the veteran 
for an X-ray examination of his jaw.  

Review of the record reveals that the veteran underwent VA dental 
examinations in January 1997 and January 1998.  However, it does 
not appear that the veteran was afforded an X-ray examination of 
his jaw.  The Board notes that dental radiographs are associated 
with the claims folder, but there is no radiograph report 
reflecting the status of the jaw.  

The RO is advised that the Board is obligated by law to ensure 
that the RO complies with its directives, as well as those of the 
United States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).   

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal. 

2.  The RO should schedule the veteran for 
a VA dental examination to determine the 
nature and etiology of any residuals of a 
jaw fracture.  All indicated studies should 
be performed.  The claims folder and a copy 
of this remand should be made available to 
the examiner for review before the 
examination.  The veteran should undergo an 
X-ray examination of his jaw.  The examiner 
should specify the proper diagnoses and 
estimate the date of onset of each 
disability found.  The examiner should 
render an opinion as to whether the veteran 
sustained a fracture of the jaw in service, 
and if so, whether he currently has 
residuals of the fracture of the jaw.  If 
it is determined that the veteran has 
residuals of a jaw fracture, the examiner 
should specify each residual found.  The 
examiner should reconcile the opinion with 
the findings from the January 1997 and 
February 1998 VA dental examinations.  The 
rationale for all conclusions should be 
provided in detail, along with citations to 
the pertinent evidence upon which such 
conclusions are reached.  

3.  Thereafter, the RO should review the 
record and re-adjudicate the issue of 
entitlement to service connection for 
residuals of a jaw fracture.   

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of the 
case, which includes the appropriate law and regulations and 
adequate reasons and bases for the RO's decision.  The veteran 
and his representative, thereafter, should be afforded an 
opportunity to respond.  The case should then be returned to the 
Board for further appellate consideration, if appropriate.  No 
action is required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to cooperate 
by reporting for examinations may result in the denial of 
his claim.  38 C.F.R. § 3.655 (1998).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, 
directs the RO's to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
      THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 


